DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurkela “Formation and removal of biomass-derived contaminants in fluidized-bed gasification processes”. 
Regarding claims 1 and 18, the reference teaches gas cleaning of gases from peat gasification. (Pg. #58 first paragraph under title “4 CATALYTIC GAS CLEANING”). The gasification of peat is considered as pyrolysis of carbon fibre composites. Since peat has natural carbon fibers. The reference teaches using a fixed bed for catalytic gas cleaning (Fig. 12 and Pg. #58, left column last paragraph). The temperature for tar removal from the gas is disclosed as 800-1000°C (Pg. #58, right column first paragraph). 
rd paragraph). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-11, 13-16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurkela “Formation and removal of biomass-derived contaminants in fluidized-bed gasification processes, in view of Liu et al. US 20160304344. 
Regarding claim 3, the Kurkela reference also teaches using materials such as nickel catalysts (dolomite and limestone etc. See Pg. #58 left column, 3rd paragraph). This is considered as a material having a reforming function. However, the reference does not teach that two materials are used in the same bed at the same time during testing. 
Liu et al. teaches a reactor for producing hydrogen, comprising: a reaction channel comprising a steam reforming catalyst or water gas shift catalyst, the reaction channel comprising one or more channel walls; wherein at least one reaction channel wall is porous to carbon dioxide; a sorbent chamber adjacent the reaction channel, 
At the time of invention it would have been obvious for a person of ordinary level to use the reforming catalyst of Liu in the bed of Kurkela. One would be motivated to do so to perform reforming functions in addition to gas cleaning. 
Regarding claims 5-7, Liu teaches a reforming catalyst which is a nickel oxide based catalyst promoted with or further comprising cerium oxide (Para [0053]). The catalyst was supported on TiO2 substrate (Para [0141]).  Composite catalyst (Para [0138]). 
Regarding claim 8, Liu teaches the wet impregnation method of making the catalyst (Para [0140]). 
Regarding claim 9, Liu teaches placing the catalyst on a honeycomb (Para [0047]). This shape is considered as a geometric form because one skilled in the art would know how to make the honeycomb form. 

 Regarding claims 10 and 11, the Liu reference teaches that the catalyst was prepared as particles and then dried (Para [0138]). This was then loaded on the bed channels via a solution and dried (Para [0140]). This will result in the catalyst loaded as particles or powder.  
Regarding claim 13, the titanium dioxide monolith of Liu is considered as a ceramic material. 
Regarding claim 14, the catalyst is reduced outside and then loaded (Liu; Para [0138]). 
Regarding claim 15, the method of making the catalyst is not given patentable weight in the method of using the catalyst. The product of the reference seems to be substantially the same as the claimed product. Therefore, burden shifts to the Applicant to show an unobvious difference (MPEP §2113 II). 
Regarding claim 16, Liu teaches that the reactor effluent was cooled to 4°C to condense the majority of the entrained water vapor and the remainder gas was captured for analyzation (Para [0126]).
Regarding claim 19, Liu teaches a reforming catalyst which is a nickel oxide based catalyst promoted with or further comprising cerium oxide (Para [0053]). The catalyst was supported on TiO2 substrate (Para [0141]).  Composite catalyst (Para [0138]). This is the same catalyst as the instant invention so this will have acid function due to the cerium oxide and reforming function due to the titania. 
Regarding claim 20, the Liu reference teaches using Argon as a purge gas (Liu Para [0093]).  
Response to Arguments
Applicant’s arguments, see Pg. 1 and Affidavit, filed 01/28/2020, with respect to LOPEZ have been fully considered and are persuasive.  The rejections in view of Lopez have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857.  The examiner can normally be reached on M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SYED T IQBAL/           Examiner, Art Unit 1736                                                                                                                                                                                             
/ANTHONY J ZIMMER/           Primary Examiner, Art Unit 1736